DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. This action is in reply to Applicant’s Appeal Brief which was filed on January 11, 2021.
3.  Applicant has not amended or canceled any pending claims. Also, Applicant has not added any new claims. Thus, claims 1, 3–8, 10–11, 13–15 and 17–23 are pending and are allowed over the prior art of record.  The previous rejection under 35 USC §101 is withdrawn.  

Allowable Subject Matter
4.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations were not taught by the previously cited prior art: 
“retrieving, by the communication device, a token reference identifier on the communication device corresponding to the selected sensitive information comprising the primary account number;
in response to retrieving the token reference identifier on the communication device, initiating, by the communication device, requesting a token corresponding to the transmitting the transaction data and the token reference identifier corresponding to the selected primary account number to an application provider computer, which generates a unique transaction identifier for the transaction and requests and receives the token from a token server computer, which retrieves the token using a stored mapping between the token reference identifier and the token, and transmits the unique transaction identifier, the token and the transaction data to a transport computer, which generates and transmits an authorization request message comprising the token and the transaction data to a transaction processing computer to request authorization for the transaction, receives an authorization response message from the transaction processing computer, and transmits the authorization response message comprising the unique transaction identifier to the access device, wherein the token is a payment token that has a same format as the primary account number.” 

The following relevant prior art is the closest that has been found to the present invention, but it does disclose the limitations found above relating to retrieving a “token reference identifier” from the user device as well as using this identifier to generate a “unique transaction identifier” via a third-party computer to generate a token which is never stored on the user device or merchant device:
1. Laracey (U.S. Pub. No. 2014/0149293) discloses the generating a token for a payment transaction. However, the token generation that occurs in Laracey is of a transaction information variety and not a token reference identifier as featured in the Laracey generates the token on a user device while the present invention does not store any tokens on a user device.

2. Sharma et al. (U.S. Pub. No. 2013/0048714) discloses receiving transaction data to an application provider computer from a user device. However, this is distinct from the present invention where a “token reference identifier” in addition to transaction data is received by the application provider computer and then generates a “unique transaction identifier” which is used to generate a token that is not stored in a user device.

For these reasons, independent claims 1, 8, and 15 are deemed to be allowable over the most relevant prior art, and claims 3–7, 10–11, 13–14 and 17–23 are allowed by dependency on allowed claims 1, 8, and15, respectively.  

Regarding the prior 101 rejection, in view of the pending claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 U.S.C. §101, the prior 101 rejection is withdrawn and the pending claims taken as a whole, amount to significantly more than the abstract idea itself. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. The general details include conducting a transaction between a user and merchant and transferring transaction information and then sending a request for the generation of a token corresponding to a particular payment credential.

These limitations provide an improvement over prior systems in that the token generated in order to carry out a transaction on behalf of a user is not stored on the user device nor is it stored on the merchant device such as a point-of-sale terminal. As such, this ensures greater security for the user since sensitive payment information cannot be intercepted by a hacker or other third-party since the token is not stored locally on any device that is a party to the transaction. Thus the claim is eligible because claims taken as a whole, amount to significantly more than the abstract idea itself and 

5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696